***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                       IN RE CAMERON W.*
                            (AC 42678)
                 DiPentima, C. J., and Keller and Bright, Js.

                                   Syllabus

The respondent mother appealed to this court from the judgment of the
     trial court terminating her parental rights with respect to her minor
     child, C. She claimed that the trial court erroneously concluded, pursuant
     to the applicable statute (§17a-112 [j] [1]), that the Department of Chil-
     dren and Families made reasonable efforts to reunify her with C, and
     that she was unable or unwilling to benefit from reunification efforts.
     The trial court found, inter alia, that because of the mother’s involvement
     with the criminal justice system and repeated return to substance abuse,
     she had not sufficiently rehabilitated to the extent that she could assume
     a responsible position in C’s life in view of his age and needs or within
     a reasonable period of time. Held:
1. The trial court properly found that the petitioner, the Commissioner of
     Children and Families, proved by clear and convincing evidence that the
     respondent mother was unable or unwilling to benefit from reunification
     efforts: in making that determination, the court relied primarily on its
     subordinate findings that, prior to the date on which the petitioner filed
     the petition, the mother, who was incarcerated, did not plan on assuming
     the role of a parent to C or want to work toward reunification with C
     and stated a desire that C be adopted, and the mother’s claim that, in
     analyzing the issue of reasonable efforts at reunification under § 17a-
     112 (j), the court improperly failed to consider events that occurred
     after the adjudication date, which was the date on which the petitioner
     filed coterminous petitions for neglect and termination of parental rights,
     was unavailing, as it is a well settled principle that courts are required
     to consider only facts that occurred prior to the filing of a termination
     petition when making an assessment of whether reasonable efforts to
     reunify the parent with the child were made or whether there was
     sufficient evidence that a parent is unable or unwilling to benefit from
     reunification efforts, and, therefore, even though the mother argued
     that after the adjudication date she had made progress in terms of her
     sobriety, the court properly limited its analysis to events preceding the
     adjudication date; moreover, the court’s finding that the mother was
     unwilling to benefit from reunification efforts was supported by clear
     and convincing evidence, as the evidence and testimony in the record
     showed that the mother had reported to social workers that her plan
     was for C to be adopted, she was working with a private adoption
     agency to effectuate the adoption, she met with adoptive parents of her
     choosing, she wanted to have visitations with C but did not want to
     work toward reunification, and the planned adoption did not occur
     because the putative father did not agree with it, not because the mother
     had changed her mind about the nature of her relationship with C, and
     in light of the mother’s stated desire to pursue adoption, her reference
     to ‘‘services’’ in a statement to a social worker reasonably could have
     been interpreted as an indication that she wanted to receive services
     for her own benefit, as opposed to an indication that she wanted to
     work toward reunification with C.
2. It was not necessary for this court to reach the merits of the respondent
     mother’s claim that the trial court improperly found that the department
     made reasonable efforts to reunify her with her child; the trial court
     found that the mother was unable or unwilling to benefit from reunifica-
     tion efforts and, alternatively, that the department made reasonable
     reunification efforts, and given that this court rejected the mother’s
     challenge to the court’s finding that she was unable or unwilling to
     benefit from reunification efforts and that, under § 17a-112 (j) (1), a
     court may grant a petition to terminate parental rights upon a finding
     that the parent is unable or unwilling to benefit from reunification efforts
     or that the department has made reasonable reunification efforts, the
     petitioner did not need to prove that reasonable reunification efforts
     were made.
    Argued September 25—officially released November 26, 2019**

                        Procedural History

  Coterminous petitions by the Commissioner of Chil-
dren and Families to adjudicate the respondents’ minor
child neglected and to terminate the respondents’
parental rights with respect to their minor child,
brought to the Superior Court in the judicial district of
Middletown, Juvenile Matters, where the court, San-
chez-Figueroa, J., adjudicated the child neglected and
committed the child to the custody of the petitioner;
thereafter, the termination of parental rights petition
was tried to the court; judgment terminating the respon-
dents’ parental rights, from which the respondent
mother appealed to this court. Affirmed.
  Karen Oliver Damboise, for the appellant (respon-
dent mother).
  Cynthia E. Mahon, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
                          Opinion

   KELLER, J. The respondent, Shannon W., appeals
from the judgment of the trial court terminating her
parental rights with respect to her biological son, Cam-
eron W. (Cameron), pursuant to General Statutes § 17a-
112 (j) (3) (E). The respondent claims that the court
improperly found that (1) she was unable or unwilling
to benefit from reunification efforts and (2) the Depart-
ment of Children and Families (department) made rea-
sonable efforts to reunify her with her child.1 We affirm
the judgment of the trial court.
   The record reveals the following relevant facts and
procedural history. Cameron was born on February 21,
2018. On February 28, 2018, the petitioner, the Commis-
sioner of Children and Families, filed coterminous peti-
tions for neglect and for the termination of the parental
rights of the respondent and Cameron’s putative biologi-
cal fathers.2
   In the neglect petition, the petitioner alleged that
Cameron was neglected as having been abandoned and
because he was being denied proper care and attention
physically, educationally, emotionally, or morally. See
General Statutes § 46b-120 (4) (defining ‘‘neglected’’). In
the termination of parental rights petition, the petitioner
alleged that termination of the respondent’s parental
rights with respect to Cameron was warranted pursuant
to § 17a-112 (j) (3) (E), which provides in relevant part
that a court may grant a petition for the termination of
parental rights if it finds by clear and convincing evi-
dence that ‘‘the parent of a child under the age of seven
years who is neglected, abused or uncared for, has
failed, is unable or is unwilling to achieve such degree
of personal rehabilitation as would encourage the belief
that within a reasonable period of time, considering the
age and needs of the child, such parent could assume
a responsible position in the life of the child and such
parent’s parental rights of another child were previously
terminated pursuant to a petition filed by the Commis-
sioner of Children and Families . . . .’’ In the termina-
tion petition, the petitioner also alleged that the
termination of the respondent’s parental rights with
respect to Cameron was in Cameron’s best interests.3
Additionally, in the termination petition, the petitioner
alleged that the respondent was unable or unwilling to
benefit from reunification efforts.
  On February 26, 2018, two days prior to filing the
petitions, the petitioner invoked a ninety-six hour hold
on Cameron, while he was still hospitalized following
his birth. On February 28, 2018, the court granted the
petitioner’s ex parte motion for an order of temporary
custody, thereby vesting temporary custody of Cam-
eron in the petitioner. The order of temporary custody
was sustained at the initial hearing that took place on
March 9, 2018, at which time the court ordered prelim-
inary specific steps for the respondent.4 On August 13,
2018, the petitioner filed a motion to amend the neglect
petition and the petition for termination of parental
rights by citing in Kyle Matthew B. as the putative father.
On August 28, 2018, the court granted the petitioner’s
motion.
  Prior to the start of the trial, which occurred on
October 2, 2018, the respondent entered a written plea
of nolo contendere with respect to the ground of the
neglect petition that was based on the denial of proper
care. The court accepted the plea, adjudicated Cameron
to be neglected, and determined that committing Cam-
eron to the custody of the petitioner was in his best
interests.
  During the trial on the petition for termination of
parental rights, during which the respondent and Cam-
eron were represented by counsel, the court received
written evidence and heard testimony from the respon-
dent; Michele Gargiulo, a social worker employed by
the department; and Marie Levesque, a social work
supervisor employed by the department. In its thorough
memorandum of decision of January 29, 2019, the court
set forth its findings of fact, which were made under the
clear and convincing evidence standard. With respect
to the respondent, the court found as follows: ‘‘[The
respondent] is twenty-nine years old. . . . [The respon-
dent] was raised in East Haven and Westbrook . . .
together with her younger brother . . . . All went well
for [the respondent] until her parents divorced when
she was five years old. At the time of the divorce, [the
respondent] primarily lived with her mother. The
divorce was the beginning of [the respondent’s] dis-
rupted childhood. During the eighth grade, she began
having conflicts with her mother and moved in with
her father until his death in 2009. [The respondent]
graduated from high school in 2007 and chose not to
further her education. [The respondent] has never been
married. [The respondent] has a total of three children,
none of whom are in her care. All three children tested
positive for substances at birth. [The respondent] has
had a history with [the department] dating back to 2008
due to her issues with [substance] abuse.
   ‘‘Shortly after high school, [the respondent] had her
first child, Hallie W., who was born on July 8, 2007. On
March 25, 2008, after [Hallie W.] was born, the maternal
grandmother obtained custody of her . . . through the
Westbrook Probate Court. On June 3, 2015, the maternal
grandmother filed a petition for termination of parental
rights with the Westbrook Probate Court. On May 10,
2016, [the respondent] consented [to the termination
of her parental rights] and the court granted the [peti-
tion with respect to] Hallie W. as to [the respondent]
and John Doe. On November 23, 2011, [the respondent]
gave birth to her second child, Eric W., who tested
positive for opiates at birth and experienced withdrawal
symptoms. On November 23, 2011, [the petitioner] was
granted an [order of temporary custody] by the Middle-
town Superior Court for Juvenile Matters. On January
19, 2012, a termination of parental rights petition was
filed by [the petitioner] and on February 3, 2012, the
court accepted [the respondent’s] consent to terminate
her rights and ordered the termination of the parental
rights as to Eric’s putative father, John Doe.
   ‘‘On February 21, 2018, [the respondent] gave birth
to her third child, Cameron W., at Lawrence + Memorial
Hospital in New London. [The respondent] reported
that she did not know she was pregnant with Cameron
until six months into the pregnancy and continued to
use her drugs of choice, heroin and cocaine. When
Cameron was born, [the respondent] had been incarcer-
ated since November of 2017, and [the respondent] did
not receive prenatal care prior to her incarceration.
Because Cameron was exposed to heroin, cocaine, and
alcohol in utero, he was diagnosed with [Neonatal]
Abstinence Syndrome5 at birth. Cameron tested positive
for methadone at birth. It was not until [the respondent]
was arrested and subsequently incarcerated that she
involuntarily stopped using heroin and cocaine and was
prescribed methadone. When she gave birth to Cameron
on February 21, 2018, three months after her incarcera-
tion [began], [the respondent] tested positive for only
methadone and benzodiazepine, as she had not been
using heroin or cocaine due to her incarceration.
   ‘‘Before the department invoked the ninety-six hour
hold on Cameron, the social worker assigned to the
case had a telephone conference with [the respondent],
who had been released from the hospital on February
25, 2018, and was returned to the York Correctional
Institute (York) where she had been incarcerated since
November of 2017. At this time, [the respondent] was
put on notice that [the department] had concerns
regarding Cameron. [The respondent] reported to the
[department] social worker that the plan for her son
was adoption and that she had been working with Con-
necticut Adoption Center, a private adoption agency,
to effectuate that plan. [The respondent] reported that
she had met with the identified adoptive parents and
that she continued to want adoption for Cameron. [The
respondent] further stated that she wanted to have visi-
tation with Cameron, but did not want to work towards
reunification. The adoption plans were halted due to
the putative father’s (Alexander R.) disagreement with
the adoption. On February 26, 2018, the adoption social
worker contacted [the department] explaining that both
parents were incarcerated, that there was no agreement
with the adoption, and that the child would need to be
placed with a family. After she learned that the plans
for adoption would not happen, [the respondent] was
unable to or refused to provide [the department] with
names of potential resources for Cameron. Although
her mother had adopted her first born child, [the respon-
dent] did not believe that the maternal grandmother
could be a resource due to their troubled relationship.
[The respondent] was adamant that she did not want
her mother involved as a possible placement for Cam-
eron. In spite of [the respondent] not wanting the child
placed with her mother, [the department] did its due
diligence and determined that, for independent reasons,
[the] maternal grandmother could not be a resource
for Cameron.
   ‘‘[The respondent] was unsure of the identity of Cam-
eron’s father and named two potential fathers who were
later tested and were each excluded as probable
fathers. . . .
   ‘‘[The respondent] is a convicted felon and has an
extensive criminal and substance abuse history dating
back to 2009. [The respondent] has admitted to the
use of cocaine and heroin. [The respondent’s] criminal
charges included: disorderly conduct, failures to
appear, violations of probation, possession of a con-
trolled substance, possession of narcotics, and several
larceny in the sixth degree charges. Most recently, [the
respondent] was arrested on November 14, 2017, and
charged with smuggling, possession of a controlled sub-
stance, criminal impersonation, and [possessing] drug
paraphernalia. [The respondent] was incarcerated at
the York facility with [the department of correction]
when she gave birth to Cameron on February 21, 2018.
[The respondent] was incarcerated from November, 14,
2017, and released in June of 2018.
   ‘‘During her incarceration at York, the department
was unable to provide [the respondent] with any reha-
bilitative services as she was not available to comply
with the services. To her credit, however, [the respon-
dent] took advantage of programs offered to her by the
[department of correction] and participated in pro-
grams such as Stride, which focused on employment
and vocational services; Narcotics Anonymous (NA)
and Alcoholics Anonymous (AA) meetings; and she par-
ticipated in a child development program. In mid-June,
2018, [the respondent] was released to a [department of
correction] halfway house, Next Steps, in Willimantic.
Next Steps is a structured setting, supervised and
restricted by the [department of correction], and she
was not allowed to come and go in the community.
[The respondent] engaged in services offered by [the
department] such as early recovery group therapy,
trauma based group therapy, individual counseling and
medication management through Perceptions. As a
direct result of her incarceration, [the respondent] was
not available to be referred to treatment services. There-
fore, [the respondent] was unable to benefit from any
treatment services [the department] could have pro-
vided.
  ‘‘On August 20, 2018, [the respondent] was moved
to Healthy Lifestyles, a sober house in New London,
where she continued with the services she was receiv-
ing and became employed. The sober house is privately
run and not supervised by [the department] and it
allowed [the respondent] the flexibility to go into the
community. [The respondent] testified that she has
been prescribed Vivitrol monthly injections; a medica-
tion used to prevent relapse in opioid dependent
patients. The department made a referral for [the
respondent] to SCADD (Southeastern Council on Alco-
hol and Drug Dependence) for [substance] abuse and
mental health rehabilitation and evaluations.
   ‘‘During her incarceration, [the respondent] received
monthly visitation with Cameron and upon her release
from incarceration and the [department] halfway house,
the department increased the frequency of visits to
weekly. Although the visits have gone well with appro-
priate interaction, there is no clear bond between [the
respondent] and Cameron. To her credit, however, [the
respondent] has been consistent with the visits both
during and after her incarceration. It has been reported
that the visits are enjoyed by both Cameron and [the
respondent].
   ‘‘[The respondent’s] substance abuse history includes
use of heroin and cocaine, which she reported she
began using eight to nine years ago and continued to
use until the time of her incarceration on November
14, 2017. [The respondent] reports that she has been
sober for ten months from the time she was arrested
on November 14, 2017, and has remained sober up until
the trial date of October 2, 2018. [The respondent] testi-
fied that she had, some years ago, maintained a six
month period of sobriety while in the community. After
those six months, [the respondent] relapsed and
returned to the drug use. [The respondent] explained
that this current attempt at sobriety is different because
she is doing it for herself and for Cameron and not at
the insistence of her family. [The respondent’s] Exhibit
A, a letter from the sober house, Healthy Lifestyles,
showed that [the respondent] had two recent negative
urine drug screens on September 17, 2018, and on Sep-
tember 30, 2018, only two weeks prior to the trial date.
To her credit, [the respondent] has participated in sub-
stance abuse recovery and relapse prevention programs
while in the halfway house and during her current stay
in the sober house. [The respondent] testified that she
continues to participate in NA and AA meetings on a
weekly basis. [The respondent] has obtained employ-
ment and expressed a desire to be reunified with
Cameron.
  ‘‘At trial, [the respondent] testified that she made
plans for adoption based on her belief that she did not
stand a chance to keep Cameron or care for him given
her history with [the department]. [The respondent] has
had two other children for whom her parental rights
were previously terminated. [The respondent] testified
that after Cameron was born, her plans changed and
she wanted to be reunified with her son. Contrary to
her testimony, the evidence shows that [the respondent]
had no plans to be reunified with Cameron as she unilat-
erally initiated the plans to have him adopted prior to
the intervention of [the department].’’
   The court set forth findings of fact with respect to
Cameron, as follows: ‘‘[Cameron] was born on February
21, 2018, and is now eleven months old. At the time of
the trial, Cameron was seven months old. He was born
to [the respondent] and John Doe at Lawrence + Memo-
rial Hospital in New London . . . . Cameron has been
in [the department’s] care since February 26, 2018, when
he was placed in a legal risk [department] foster family
in Connecticut where he presently remains. Cameron
was born while his mother was incarcerated at the
York facility. Cameron was diagnosed with Neonatal
Abstinence Syndrome and having Fetal Alcohol [Syn-
drome],6 as he was exposed to heroin, cocaine, and
alcohol in utero and experienced withdrawal after birth.
While in the hospital, Cameron was prescribed mor-
phine to assist him with the withdrawal symptoms and
was connected to a Continuous Positive Airway Pres-
sure (CPAP) machine for the first eighteen hours of his
life. Cameron requires a competent caregiver that will
meet his specialized needs.
   ‘‘The foster mother reports that Cameron is a happy
baby who is developing appropriately. Cameron was
eating and sleeping well with a few struggles with con-
stipation that the foster mother properly addressed. It
was reported that Cameron had been assessed by Birth
to Three in April, 2018, and was found not to be eligible.
The foster mother reports that Cameron has no devel-
opmental issues or concerns. The foster family has pro-
vided Cameron with a safe, secure, and caring home life,
and he has bonded well to his foster mother and family.
  ‘‘Cameron is adjusting well to daycare and the Kind-
erCare staff also reports that Cameron is a happy baby
and they have not observed any developmental con-
cerns. All of Cameron’s medical, dental, emotional, and
specialized needs are being met and [he] is medically
up to date. Cameron is thriving in his foster family’s
care. The foster family [is] willing and able to adopt
Cameron if the reunification efforts made are not suc-
cessful.
  ‘‘Cameron visited with [the respondent] on a monthly
basis during her incarceration, and then on a weekly
basis when she was released to the sober house. It
was reported that both [the respondent] and Cameron
enjoyed the visits. Cameron has a happy disposition
and appears to enjoy the visits with [the respondent].
[The respondent] engages Cameron and is reportedly
appropriate during her visits. Cameron continues to
look to his foster family for all of his needs. Cameron
has never seen his father, as John Doe’s identity is
unknown and his whereabouts remain unknown. John
Doe has not come forward to be assessed or to offer
himself as a resource for Cameron.’’
   In setting forth its determinations with respect to the
adjudicatory phase of the trial, the court, citing relevant
case law and Practice Book § 35a-7, observed that, in
the adjudicatory phase, it was limited to making its
assessment on the basis of facts preceding the filing of
the petition for termination of parental rights or the
latest amendment thereto. Then, the court evaluated
whether, pursuant to General Statutes § 17a-112 (j) (1),7
the department met its burden of proving by clear and
convincing evidence that it had made reasonable efforts
to locate the respondent and to reunify the respondent
and Cameron or, in the alternative, that the respondent
was unable or unwilling to benefit from reunification
efforts. After setting forth relevant legal principles, the
court stated as follows: ‘‘[The department] has proven
by clear and convincing evidence that it used reasonable
efforts to locate [the respondent]. [The respondent] was
found on March 9, 2018, to have been served in-hand
with the [termination of parental rights] petition and
has appeared in this action and was represented by
counsel . . . .
   ‘‘[The department] has alleged as to [the respond-
ent] that at the time it filed its coterminous petitions,
it made reasonable efforts to reunify [the respondent]
with her child, and in the alternative, has alleged that
[the respondent] was unwilling to benefit from reunifi-
cation efforts. The court finds that this allegation was
based on [the respondent’s] status at the time of the
filing . . . of the [termination of parental rights] peti-
tion. [The respondent] was incarcerated, and accord-
ing to the [department’s] investigation protocol, the
conversations with [the respondent] were about her
intentions to put the child up for adoption. The adoption
process was only halted due to the putative father’s
disagreement, and not the department’s intervention.
[The respondent] wanted the child adopted and she
was unwilling and unable to benefit from reunification
efforts. In fact, the evidence shows that [the respon-
dent] explicitly informed the adoption social worker
that she wanted visitation with the child, but did not
want to work toward reunification with the child. The
court finds that [the respondent] was unable and unwill-
ing to take advantage of any services [the department]
could provide her, as she had no plans to raise Cameron
and was not available for Cameron due to her incarcera-
tion. However, the specific steps provided to [the
respondent] clearly guided her to take advantage of all
programs offered to her by [the department of correc-
tion]. Minimal or no services were provided to [the
respondent] due to her incarceration and her unwilling-
ness to benefit from the efforts to reunify her with her
child. She, however, engaged in services offered to her
by [the department of correction] as she was unavail-
able to take advantage of any referrals and services
[that the department] could provide while she was
incarcerated. [The respondent] was therefore unable to
benefit from [the department’s] reunification efforts.
   ‘‘The court acknowledges that incarceration alone
cannot be the basis for terminating parental rights, but
observed, nevertheless, that [the respondent’s] incar-
ceration posed restraints on her ability to visit more
frequently with her child and meet his needs, particu-
larly given his significant medical issues at birth.
   ‘‘It was evident that [the respondent] had continued
to use substances for the last eight to nine years which
has resulted in the termination of her parental rights to
her two older children. [The respondent] also continued
her involvement with the criminal justice system that
resulted in three different periods of incarceration with
the most recent being in November, 2017. In spite of [the
respondent’s] presenting problems with incarceration,
long history of involvement with the criminal justice
system, and her ongoing [substance] abuse, [the depart-
ment] attempted in reunifying [the respondent] with
her child and provided her with visits with Cameron
during and after her incarceration at York. The court
finds that [the department] has proven by clear and
convincing evidence that it made reasonable efforts
under the circumstances to reunify Cameron with [the
respondent] even when [the respondent] made it clear
that she had no desire to work towards reunification.
The court further finds that [the respondent] was unable
or unwilling to benefit from the reunification efforts
made by [the department]. The court notes that the law
does not require a continuation of reasonable efforts
on the part of [the department] when such efforts will
be futile.’’ (Internal quotation marks omitted.)
   The court observed that the petitioner brought the
termination of parental rights petition pursuant to § 17a-
112 (j) (3) (E), on the ground that the respondent failed
to rehabilitate. After setting forth relevant legal princi-
ples, the court determined whether the petitioner had
met its burden of proving that this statutory ground
existed by clear and convincing evidence. The court’s
findings, which are not challenged in this appeal, are
as follows: ‘‘The evidence here proves . . . convinc-
ingly that Cameron has been found to have been
neglected. As noted above, Cameron was adjudicated
neglected on October 2, 2018. Cameron is under the
age of seven years old as he was born on February 21,
2018. It is also established that [the respondent’s] rights
to another child were terminated. In fact, [the respon-
dent’s] rights to two other children were terminated,
as discussed above. The evidence clearly and convinc-
ingly shows that [the respondent] is unable to achieve
such a degree of personal rehabilitation as would
encourage the belief that within a reasonable period of
time, considering the age and needs of the child, she
could assume a responsible position in the life of . . .
Cameron. . . .
   ‘‘The evidence clearly shows that [the respondent]
has a repeated pattern in her history with her involve-
ment in the criminal justice system, repeated attempts
at sobriety, and repeated return to [substance] abuse.
At the time the petitions were filed, [the respondent’s]
primary presenting problems arose from her incarcer-
ation, involvement with the criminal justice system, her
[substance] abuse issues, and her inability to care for
and to provide for the needs of her infant child, Cam-
eron. The court acknowledges that [the respondent]
has satisfied a great deal of her specific steps by her
engagement in the services and programs she was pro-
vided at [the department of correction] while she was
incarcerated, during her time at the halfway house, and
her current involvement at the sober house. However,
compliance with the specific steps is not the equivalent
to rehabilitation. The parent’s compliance with the
court ordered expectations or specific steps is relevant,
but not dispositive to the rehabilitation finding. . . .
   ‘‘To her credit, [the respondent] has made progress
as she is employed and has reportedly tested negative
[for] substances on only two shown instances just a
few weeks prior to the trial date of October 2, 2018.
The evidence shows that [the respondent] tested nega-
tive for substances on September 17, 2018, and again
on September 30, 2018. [The respondent] reports to
have been sober for the last ten months, from Novem-
ber, 2017, and has plans to remain sober. Certainly,
this court applauds [the respondent’s] efforts and hopes
that she will maintain her sobriety for her own sake.
The court acknowledges that it has been the longest
time of sobriety for [the respondent] in the last eight
to nine years. However, the court also finds that the
first six months of [the respondent’s] sobriety began
when she was arrested and subsequently incarcerated.
Although her sobriety began involuntarily, to her credit,
[the respondent] has recently demonstrated a desire
to maintain her sobriety. The court further finds that
[the respondent] has only been sober in the community
for two months from August 20, 2018, to the trial date
of October 2, 2018.
   ‘‘[The respondent] remains under the supervision of
a sober house, and given [the respondent’s] long history
of drug dependency, two months in the community is
insufficient time for the court to find that she has
achieved the level of personal rehabilitation that would
encourage this court to believe that she would be able
to assume a responsible position in Cameron’s life. [The
respondent], through her testimony, has expressed love
for Cameron and a desire to be reunified with her child.
It is clear that [the respondent] has a renewed desire to
parent Cameron. However, the fact that the respondent
may love the child does not in itself show rehabilitation.
. . . Unfortunately, given her history of significant
involvement with the criminal justice system and her
long history of [substance] abuse issues and the totality
of the evidence, the court does not find that [the respon-
dent] has rehabilitated to a level where she can take
care of Cameron either now or in the foreseeable future.
There was no evidence presented to show that [the
respondent] has gained the necessary insight and ability
to care for her child given his age and needs within a
reasonable period of time. . . . [The respondent] has
very recently attempted to reach a level of sobriety,
and although the court is hopeful that she is able to
maintain it, the court cannot draw a conclusion of reha-
bilitation as her sobriety is in its very early stages. The
court is not convinced that [the respondent’s] current
attempt at sobriety rises to the level necessary for a
finding of rehabilitation. Cameron cannot wait to see
if [the respondent] can maintain her sobriety, on her
own, when she is not in a highly structured and moni-
tored environment.
   ‘‘The child is in need of a permanent and competent
caregiver who will provide permanency, care, safety,
and well-being. The child needs permanency, and to
provide [the respondent] additional time to prove that
she has reached the level of rehabilitation necessary to
care for Cameron is not in his best interest. Providing
[the respondent] more time is not consistent with Cam-
eron’s age and needs for structure, nurturing and perma-
nency in his young life. Cameron has been in [the
department’s] care for his entire young life since he
was discharged from the hospital on February 26, 2018,
a mere five days after his birth.
   ‘‘Thus, the evidence clearly and convincingly estab-
lishes that as of the end of the trial on this matter, [the
respondent] had not sufficiently rehabilitated to the
extent she could assume a responsible position in Cam-
eron’s life in view of his age and needs or within a
reasonable period of time. Accordingly, the court finds
that, based upon the credible testimony and documen-
tary evidence presented, and pursuant to the require-
ments of General Statutes §§ 17a-112 (j) (1) and 17a-
111b (a), [the department] has met its burden of proof
by the rigorous standard of clear and convincing evi-
dence that [the respondent] has failed to achieve the
degree of rehabilitation which would reasonably
encourage the belief that at some future date she can
assume a responsible position in her child’s life. The
court, therefore, finds that [the respondent] has failed
to and is unable to rehabilitate within a reasonable time,
as it has been statutorily defined and has been proven
by clear and convincing evidence.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
  With respect to the dispositional phase of the trial,
the court stated in relevant part, as follows: ‘‘The court
concludes that it is in the best interest of the child to
terminate the parental rights of the respondent . . . .
The court finds that the evidence is clear and convincing
that the only way this child will find stability, continu-
ity, development, and growth is through permanency.
There is not enough evidence that [the respondent]
will be able to rehabilitate at any time in the foresee-
able future. Although she has shown some movement
towards rehabilitation in the time since the child was
placed in [the department’s] care, that time is not
enough given [the respondent’s] extensive history with
the criminal justice system and her long history of [sub-
stance] abuse. The court further finds that two months
of sobriety after her release from the structured envi-
ronment of incarceration and a halfway house, both of
which are supervised by [the department of correction],
is insufficient time to adequately assess the necessary
level of personal rehabilitation. The child has now been
in foster care for all of his life and is in need of stability
and permanency in order to grow and develop in a
healthy manner. While [the respondent] has been com-
pliant with her visitations and has created a relationship
with the child during the visits, it does not rise to the
level of a parent-child relationship or the parent-child
bond that is formed from the day-to-day caring and
providing for a child. [The respondent’s] testimony
showed a desire to parent her child and to love him.
As stated above, love is not enough to show this court
that she has rehabilitated. Moreover, [the respondent]
was unable [or] unwilling to form a parental bond. [The
respondent] has not [established] the parent-child rela-
tionship that is necessary to enable her to provide Cam-
eron with stability and an environment that would foster
his growth and development, all due to her extensive
history of [substance] abuse and incarceration. [The
respondent’s] circumstances today are the same cir-
cumstances she was in during 2007 and again in 2011.
[The respondent’s] circumstances have not changed for
the last eight to nine years. To allow [the respondent]
further time to rehabilitate to show that she may possi-
bly assume a responsible position in Cameron’s life is
not fair to Cameron, and more importantly, the court
finds that it is not in his best interest. Therefore, the
court finds that it is in the child’s best interest to termi-
nate [the respondent’s] parental rights.’’
   The court set forth findings with respect to the seven
criteria set forth in General Statutes § 17a-112 (k).8 With
respect to the first criterion, the court found: ‘‘As dis-
cussed above, the department has made reasonable
efforts to work towards reunification of Cameron with
[the respondent] and putative father. [The department]
has offered timely and appropriate services since the
opening of the case in an effort to facilitate reunion
with Cameron. However, [the respondent] was very
clear and adamant that she did not want reunification
but wanted adoption for the child. Initially, the depart-
ment had been unable to offer [the respondent] appro-
priate services toward reunification of Cameron, as she
was incarcerated . . . . The department has provided
[the respondent] with monthly supervised visits that
were increased to weekly supervised visits with Cam-
eron. All of the recommended services were reasonable
and appropriate, and offered on a consistent, timely
and sufficient basis.’’
   With respect to the second criterion, the court found:
‘‘As discussed above, the department offered reason-
able efforts in order to work towards reunification of
Cameron with [the respondent] or putative father, as
[the respondent] was incarcerated at the time. [The
respondent] was unable to benefit from any efforts as
she had no intentions of caring for Cameron. . . . How-
ever, [the department] made efforts to provide [the
respondent] visits during and after her incarceration.
The court finds that [the respondent] has failed to meet
her own expected reasonable efforts to benefit from
[the department’s] reasonable efforts. The findings
made above are incorporated herein by reference.’’
   With respect to the third criterion, the court found:
‘‘The Superior Court for Juvenile Matters of Middletown
offered specific steps for [the respondent] on February
28, 2018. Due to [the respondent’s] incarceration, she
was unable to fulfill the court ordered specific steps.
[The respondent], however, took advantage of pro-
grams offered to her while under the strict supervision
of [the department of correction].’’
   With respect to the fourth criterion, the court found:
‘‘Cameron is now eleven months old and does not fully
understand why he is in foster care. Cameron has been
in [the department’s custody] for all of his short life
and he looks to his foster parents to meet his every
need. Although Cameron has supervised visits with [the
respondent], both while she was incarcerated and after
her release, he has bonded with his foster family and
looks to them to have his needs met. Cameron enjoys
his visits with [the respondent], but he does not have
a parent-child bonded relationship with her. . . . Cam-
eron is in need of a home and caretaker who under-
stands his needs and responds to him in a consistent
nurturing and developmentally appropriate manner.
The foster parents are ready, willing, and able to be his
permanent caregivers, and they are ready and willing
to adopt Cameron.’’
   With respect to the fifth criterion, the court reiterated
its finding that Cameron was born on February 21, 2018,
and that he was nearly eight months old at the time of
the trial.
   With respect to the sixth criterion, the court stated:
‘‘As discussed above, [the respondent] was incarcerated
and was offered monthly supervised visits with Cam-
eron. After her release from incarceration, [the respon-
dent] was offered supervised visits on a weekly basis.
[The respondent] has failed to sufficiently adjust her
circumstances, conduct, or conditions to make it in
the best interest of the child to be reunified with [the
respondent] in the foreseeable future. Although [the
respondent] has consistently visited with the child and
has made some progress in achieving a level of sobriety,
the short period of sobriety does not rise to the level
of rehabilitation. [The respondent] has been unable or
unwilling to sufficiently address the child protection
concerns and is not in a position to provide Cameron
with a safe, permanent and stable home environment
where he would be able to thrive.’’
   With respect to the seventh criterion, the court stated:
‘‘The court finds there is no credible evidence provided
to show that the parents have been prevented from
maintaining a meaningful relationship with Cameron.
[The department] has encouraged [the respondent] to
maintain a relationship with the child. In fact, [the
department] requested [the respondent] to provide
names of relatives or other potential resources for Cam-
eron, but she focused only on her desire to have Cam-
eron adopted. No unreasonable act or conduct by any
person or agency or by the economic circumstances of
the parents has prevented [them] from maintaining
a meaningful relationship with [their] child. . . . For
[the respondent], it has only been through her own
actions and circumstances of incarceration and [sub-
stance] abuse that caused her to fail to maintain a
meaningful relationship with her child. At the time of
Cameron’s birth, [the respondent] was not able to main-
tain a meaningful relationship with her son and there-
fore not able to create an emotional bond with him.’’
   Thereafter, the court terminated the parental rights
of the respondent with respect to Cameron.9 This appeal
followed. Additional facts will be discussed as nec-
essary.
                             I
  We first address the respondent’s claim that the court
improperly found that she was unable or unwilling to
benefit from reasonable efforts to reunify her with her
child. We disagree.
   As we have discussed previously in this opinion, in
this nonconsensual termination of parental rights peti-
tion brought under § 17a-112, the petitioner alleged that
the respondent was unable or unwilling to benefit from
reunification efforts. With respect to the issue of
whether the respondent was unable or unwilling to
benefit from reunification efforts, the court, focusing
on events that occurred prior to the date on which the
petitioner filed the petition, concluded that the peti-
tioner sustained her burden of proof by clear and con-
vincing evidence. We previously have set forth the
court’s analysis of the issue. It suffices to observe that,
the court relied primarily on its subordinate findings
that, prior to the date on which the petitioner filed the
petition, the respondent, who was incarcerated, did not
plan on assuming the role of a parent to Cameron, she
desired that he be adopted, and she did not want to
work toward reunification with him.10
   The respondent broadly asserts that this court should
review the court’s determination that she was unable
or unwilling to benefit from reunification efforts for
evidentiary sufficiency. Yet, we observe that, in chal-
lenging the court’s determination that she was unable
or unwilling to benefit from reunification efforts, the
respondent does not argue distinctly before this court
that, in light of the evidence, the court erroneously
found that, prior to the adjudication date,11 she did not
plan on parenting Cameron and was unwilling to work
toward reunification with him. We do not interpret the
respondent’s arguments to suggest that the subordinate
factual findings specifically made by the court and set
forth in its memorandum of decision were not based
on the evidence related to events preceding the adjudi-
cation date. In substance, the respondent argues before
this court that the court’s ultimate finding, that she was
unable or unwilling to benefit from reunification efforts,
was erroneous because (1) the court failed as a matter
of law to consider events that occurred after the adjudi-
cation date and (2) the court’s finding that reunification
efforts would have been futile is not supported by clear
and convincing evidence in light of, among other things,
the court’s findings concerning events that transpired
after the adjudication date. The respondent draws our
attention to the evidence, as well as the court’s findings,
that, after the adjudication date, she made progress in
terms of her sobriety and assimilating in the community.
Thus, she relies, in part, on the court’s detailed findings,
as set forth previously in this opinion, that she took
advantage of several programs that were offered to her
by the department of correction, she participated in
visitations with Cameron, and she achieved a period
of sobriety for several months following her release
from prison.
   As a threshold matter, we address the respondent’s
argument that, in analyzing the issue of reasonable
efforts under § 17a-112 (j),12 the court improperly failed
to consider events that occurred after the adjudication
date. We observe that, in the present case, the adjudica-
tion date is February 28, 2018, the date on which the
petitioner filed the coterminous petitions for neglect
and for termination of parental rights.13 In this appeal,
the respondent does not dispute that the adjudication
date is the date on which the petitioner filed the petition.
   We reject the respondent’s argument that the court’s
failure to have considered events following the adjudi-
cation date was contrary to § 17a-112 (j) or controlling
precedent. ‘‘In order to terminate parental rights under
§ 17a-112 (j), the [petitioner] is required to prove, by
clear and convincing evidence,14 that [the department]
has made reasonable efforts . . . to reunify the child
with the parent, unless the court finds . . . that the
parent is unable or unwilling to benefit from reunifica-
tion [efforts] . . . . [Section 17a-112] imposes on the
department the duty, inter alia, to make reasonable
efforts to reunite the child or children with the parents.
The word reasonable is the linchpin on which the
department’s efforts in a particular set of circumstances
are to be adjudged, using the clear and convincing stan-
dard of proof. Neither the word reasonable nor the
word efforts is, however, defined by our legislature or
by the federal act from which the requirement was
drawn. . . . [R]easonable efforts means doing every-
thing reasonable, not everything possible.’’ (Footnote
added; internal quotation marks omitted.) In re G.S.,
117 Conn. App. 710, 716, 980 A.2d 935, cert. denied, 294
Conn. 919, 984 A.2d 67 (2009).
   ‘‘A hearing on a petition to terminate parental rights
consists of two phases, adjudication and disposition.
. . . In the adjudicatory phase, the trial court deter-
mines whether one of the statutory grounds for termina-
tion of parental rights . . . exists by clear and
convincing evidence. If the trial court determines that
a statutory ground for termination exists, it proceeds
to the dispositional phase. In the dispositional phase,
the trial court determines whether termination is in the
best interests of the child.’’ (Internal quotation marks
omitted.) In re Shaiesha O., 93 Conn. App. 42, 47, 887
A.2d 415 (2006).
   ‘‘[I]n determining whether the department has made
reasonable efforts to reunify a parent and a child or
whether there is sufficient evidence that a parent is
unable or unwilling to benefit from reunification efforts,
the court is required in the adjudicatory phase to make
its assessment on the basis of events preceding the date
on which the termination petition was filed. . . . This
court has consistently held that the court, [w]hen mak-
ing its reasonable efforts determination . . . is limited
to considering only those facts preceding the filing of
the termination petition or the most recent amend-
ment to the petition . . . .’’ (Citations omitted; empha-
sis added; footnote omitted; internal quotation marks
omitted.) In re Kyara H., 147 Conn. App. 855, 870–71,
83 A.3d 1264, cert. denied, 311 Conn. 923, 86 A.3d 468
(2014); see also In re Joseph M., 158 Conn. App. 849,
862, 120 A.3d 1271 (2015) (stating well settled principle
that courts are required to consider only facts that
occurred prior to filing of termination petition when
making reasonable efforts assessment); In re Kylik A.,
153 Conn. App. 584, 596, 102 A.3d 141 (same), cert.
denied, 315 Conn. 902, 104 A.3d 106 (2014); In re Paul
O., 141 Conn. App. 477, 484, 62 A.3d 637 (same), cert.
denied, 308 Conn. 933, 64 A.3d 332 (2013). Practice Book
§ 35a-7 (a) codifies this procedural rule by providing:
‘‘In the adjudicatory phase, the judicial authority is lim-
ited to evidence of events preceding the filing of the
petition or the latest amendment, except where the
judicial authority must consider subsequent events as
part of its determination as to the existence of a ground
for termination of parental rights.’’
   The respondent relies primarily on In re Oreoluwa
O., 321 Conn. 523, 139 A.3d 674 (2016), to demonstrate
that, with respect to the issue of reasonable efforts
under § 17a-112 (j), the court should not have confined
its analysis to events that occurred prior to the adjudica-
tion date. We conclude that the respondent interprets
our Supreme Court’s reasoning in that case too broadly.
In In re Oreoluwa O., our Supreme Court determined
that, in light of the unique circumstances that existed
in that case, it was not improper for the trial court to
have considered events subsequent to the adjudication
date. Id., 544. The court explained its rationale for this
conclusion, which was heavily influenced by the fact
that, as of the adjudication date, ‘‘there was uncertainty
as to when [the child] would be cleared to travel [to
be with the respondent] and his medical status was in
a state of flux.’’ Id., 543–44. Such obvious factors that
could have affected the practicality of reunification
efforts, however, do not exist in the present case and,
thus, do not warrant a departure from the general rule.
Accordingly, we do not conclude that it is appropriate
to extend a case specific analysis in In re Oreoluwa
O., to the present case.15
   Having determined that the court properly limited its
analysis to events preceding the adjudication date, we
next consider whether the court’s finding that the
respondent was unwilling to benefit from reunifica-
tion efforts was supported by clear and convincing evi-
dence. Our Supreme Court has clarified the standard
of review that governs our analysis of a court’s finding
with respect to reasonable efforts pursuant to § 17a-
112 (j): we review the court’s ‘‘subordinate factual find-
ings for clear error’’ and then ‘‘we review the trial court’s
ultimate determination that a respondent parent was
unwilling or unable to benefit from reunification ser-
vices for evidentiary sufficiency . . . .’’ In re Gabriella
A., 319 Conn. 775, 790, 127 A.3d 948 (2015); see also In
re Elijah C., 326 Conn. 480, 501, 165 A.3d 1149
(2017) (same).
  The court’s dispositive subordinate factual findings
in the present case included the findings that, prior
to the adjudication date, the respondent reported to
department social workers that her plan was for Cam-
eron to be adopted, she was working with a private
adoption agency to complete the adoption, she had met
with the adoptive parents of her choosing, and ‘‘she
wanted to have visitations with Cameron, but did not
want to work towards reunification.’’ The court also
found that the adoption plan formulated by the respon-
dent was thwarted because the putative father, Alexan-
der R., disagreed with the plan. Subsequently, the
respondent was unable or refused to provide the depart-
ment with names of other potential resources for
Cameron.
   ‘‘A factual finding is clearly erroneous when it is not
supported by any evidence in the record or when there
is evidence to support it, but the reviewing court is left
with the definite and firm conviction that a mistake has
been made.’’ (Internal quotation marks omitted.) In re
Bianca K., 188 Conn. App. 259, 269, 203 A.3d 1280
(2019). In light of the following evidence, we conclude
that the court’s subordinate factual findings are not
clearly erroneous.
   Among the evidence before the court was a document
titled ‘‘Investigation Protocol’’ that reflected some of
the information that was learned by department social
workers during their investigation in the present case.
Among the relevant information set forth therein were
intake notes that reflected that the department became
involved in the case after a social worker at Lawrence
+ Memorial Hospital reported that Cameron may be a
neglected child. The department learned that the
respondent planned for a private adoption, but that
Cameron’s putative father refused to consent to the
adoption. According to the notes, the respondent ‘‘still
wants the baby to be adopted and was tearful about
this change in plan.’’
  There are additional notes concerning a telephone
call between Gargiulo and the respondent, who was
then residing at York, on February 26, 2018. Gargiulo
noted that the respondent stated that ‘‘she did not have
any other resources than the chosen adoptive couple’’
and that the respondent ‘‘did not have a plan to parent
Cameron . . . .’’
   Another entry in the department’s notes sets forth
information concerning a telephone conference
between the respondent and one or more department
social workers on February 26, 2018. It reflected the
following information: ‘‘[The respondent] reported that
she would like to engage in services and establish a
period of sobriety, [six] months is the longest she has
been able to be sober. [The respondent] reported that
her plan was for her son to be adopted and she has
been working with an adoption agency to effectuate
this plan. She reported that she has met the adoptive
parents and this continues to be her wish for them to
be able to adopt her son. [The respondent] reported
that she would like to be able to visit with her son but
she does not want to work towards reunification. [The
respondent] reported she provided her adoption [social
worker] with [information pertaining to putative father
Alexander R.] approximately two months ago. She
reported that it was her understanding that the prison
failed to reach out to her adoption worker.’’
   Additional information learned by the department
during a telephone conference with the respondent on
February 26, 2018, includes the following facts: ‘‘[The
respondent] indicated she wanted to use the adoptive
family she had chosen and no one else. She indicated
she didn’t want her baby in foster care. She stated [that]
the father is [Alexander R.] and she didn’t have his date
of birth. . . . She stated she met . . . the adoptive
family she chose only [two] times. She stated she didn’t
want him part of foster care and she chose them for
her baby. [The department social worker] asked what
traits she liked best about them. She stated she didn’t
know and she just did. She stated they knew her wishes
and knows they would have given him a good life. She
indicated she wanted ongoing contact with the baby
after adoption.’’
  A social study that was prepared by department social
workers on April 26, 2018, and filed in support of the
coterminous petition, was also admitted as evidence.
Among the matters discussed in the social study was
a reference to the fact that the respondent’s plan was
to pursue a private adoption for Cameron, but that
such plan did not move forward because Alexander R.
disagreed with such plan.
  At trial, Gargiulo testified that the respondent indi-
cated to her that her plan for Cameron was not to work
toward reunification with him, but to pursue adoption.
   Most importantly, during the respondent’s trial testi-
mony, she testified in relevant part that, once she real-
ized that she was pregnant during her sixth month of
pregnancy, she wanted to ‘‘get sober’’ but did not have
any other plans for her child. She testified that she gave
birth to Cameron while she was incarcerated and, in
the period leading up to Cameron’s birth, she had
arranged for him to be adopted. She testified, however,
that problems arose ‘‘from the father’s side’’ concerning
the adoption and that it ‘‘fell through.’’ Specifically, the
respondent explained that she initially had identified
Alexander R. as Cameron’s putative father, but that
testing later revealed that he was not, in fact, Cameron’s
father. She testified that, ‘‘once . . . it came back that
he wasn’t his father, the adoption fell through . . . .’’
   The respondent also testified that, on February 26,
2018, one or more representatives of the department
spoke with her about plans for Cameron, including
alternate plans for adoption, but that she replied that
she did not agree with these plans. The respondent
testified that, after her plan for Cameron to be adopted
proved to be unsuccessful for the reasons she had
explained, which were related to Alexander R., she rec-
ognized that she wanted to be reunited with Cameron.
   Among its findings, the court found that the person
first identified by the respondent as Cameron’s putative
father, Alexander R., ‘‘was properly served by certified
mail on March 9, 2018, and on March 23, 2018, was
appointed counsel and a paternity test was ordered. On
April 27, 2018, the court received and reviewed the
results of the DNA tests . . . . On this date, Alexander
R. was found not to be the father of the minor child and
a finding of nonpaternity issued . . . . The respondent
Alexander R. and his appointed counsel were removed
from the case.’’ These findings concerning Alexander
R. are not in dispute.
  In light of these findings concerning Alexander R.,
and the respondent’s testimony that she had a change
of heart with respect to being reunited with Cameron
only after it was discovered that Alexander R. was
not Cameron’s father on April 27, 2018, the evidence
supported a finding that the respondent changed her
position with respect to reunification well after the
adjudication date of February 28, 2018.16 Indeed, there
was no evidence to support a finding that, prior to
February 28, 2018, the respondent no longer wanted
to pursue adoption, as she had made known to the
department, or that she wanted to pursue reunification.
  Next, we consider the court’s ultimate finding that
the respondent was unable or unwilling to benefit from
reunification efforts. The court observed that the
respondent’s incarceration significantly hampered her
ability to take advantage of services and referrals that
could be provided to her by the department, as well
as her ability to visit more frequently with Cameron.
Primarily, however, the court focused on its subordi-
nate findings that, prior to the adjudication date, the
respondent attempted, unsuccessfully, to effectuate an
adoption and that she had expressed her desire not to
be reunified with Cameron.
   As our Supreme Court explained in In re Gabriella
A., supra, 319 Conn. 789, in evaluating a trial court’s
ultimate finding that the respondent was unable or
unwilling to benefit from rehabilitation efforts for evi-
dentiary sufficiency, we ask ‘‘whether the trial court
could have reasonably concluded, upon the facts estab-
lished and the reasonable inferences drawn therefrom,
that the cumulative effect of the evidence was sufficient
to justify its [ultimate conclusion]. . . . When applying
this standard, we construe the evidence in the light
most favorable to sustaining the judgment of the trial
court. . . . [An appellate court does] not examine the
record to determine whether the trier of fact could have
reached a conclusion other than the one reached. . . .
[Rather] every reasonable presumption is made in favor
of the trial court’s ruling.’’ (Citations omitted; internal
quotation marks omitted.)
  The facts established in the present case reflected
that, as of the adjudication date, the respondent did
not intend to play a parental role in Cameron’s life and
that she communicated this fact to department social
workers. The facts showed that the respondent wanted
to end her parental relationship with Cameron in a very
obvious manner, by having Cameron adopted, and that
she took steps to effectuate this plan for a private adop-
tion by a couple of her choosing. As the court found,
the planned adoption did not occur because the putative
father, Alexander R., did not agree with it, not because
the respondent had changed her mind about the nature
of her relationship with Cameron. We recognize that
there was evidence in the form of the department’s
investigative notes, that, prior to the adjudication date,
the respondent stated to one or more department social
workers that she wanted to engage in ‘‘services’’ and
achieve a period of sobriety. In light of the respondent’s
unambiguous statements, as reflected in the investiga-
tive notes, that she wanted to pursue adoption and did
not want to work toward reunification, however, the
respondent’s reference to ‘‘services’’ reasonably and
logically could be interpreted as an indication that the
respondent wanted to engage in services of some type
for her own benefit; they were not necessarily inconsis-
tent with her stated desire to pursue adoption for Cam-
eron and to have the ability to visit with him, yet not
be a parent to him. In light of the relevant evidence
with respect to these events preceding the adjudication
date and the court’s subordinate findings, we conclude
that the court reasonably determined that the petitioner
proved by clear and convincing evidence that the
respondent was unable or unwilling to benefit from
reunification efforts. Accordingly, we reject the respon-
dent’s claim.
                            II
   Next, the respondent claims that the court improp-
erly found that the department made reasonable efforts
to reunify her with her child. We need not reach the
merits of this claim.
   As our discussion of the court’s decision reflects, in
its analysis under § 17a-112 (j) (1), the court found that
the respondent was unable or unwilling to benefit from
reunification efforts. Alternatively, the court found that
the department made reasonable reunification efforts
in this case. The respondent, accurately observing that
the petitioner did not allege in the petition to terminate
her parental rights that reasonable efforts had been
made, argues that the court improperly relied on this
ground. See, e.g., In re Christian P., 98 Conn. App.
264, 267–68, 907 A.2d 1261 (2006) (petitioner limited
to grounds set forth in termination of parental rights
petition). Further, the respondent argues that, even if
the court could rely on this ground, the court’s finding
that reasonable efforts had been made was clearly erro-
neous. The petitioner acknowledges that it did not
allege in the termination of parental rights petition that
reasonable efforts had been made and for purposes of
this appeal does not rely on this ground to support the
court’s judgment.
   Under § 17a-112 (j) (1), the court may grant a petition
to terminate parental rights after finding that the parent
is unable or unwilling to benefit from reunification
efforts or that the department has made reasonable
reunification efforts. See footnote 7 of this opinion. In
part I of this opinion, we rejected the respondent’s
challenge to the court’s finding that she was unable or
unwilling to benefit from reunification efforts. Accord-
ingly, the petitioner did not need to prove that reason-
able reunification efforts had been made.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** November 26, 2019, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     In this appeal, Cameron’s attorney has adopted the brief filed by the
petitioner, the Commissioner of Children and Families. See Practice Book
§§ 67-13 and 79a-6 (c).
   2
     The court found, and it is not in dispute, that the identity of Cameron’s
biological father is unknown. On February 28, 2018, the petitioner brought
the coterminous petitions against Alexander R. and John Doe as putative
fathers of the child. On April 27, 2018, the court, having obtained the results
of DNA testing of Alexander R., issued a finding of nonpaternity and removed
Alexander R. from the case. On August 28, 2018, the court granted the
petitioner’s motion for permission to cite in Kyle Matthew B. as a putative
father of the child. On October 2, 2018, the court, having obtained the results
of DNA testing of Kyle Matthew B., issued a finding of nonpaternity and
removed Kyle Matthew B. from the case. Pursuant to General Statutes § 52-
108, ‘‘parties misjoined may be dropped, by order of the court, at any stage
of the action, as the court deems the interests of justice require.’’ John Doe
was served by publication and was later defaulted for failing to appear.
Following the trial in this case, the court terminated the parental rights of
John Doe as to Cameron, and no appeal has been filed on behalf of John Doe.
   3
     In this appeal, the respondent does not raise a claim related to the court’s
findings that the petitioner proved, by clear and convincing evidence, that
the ground alleged for termination of parental rights existed and that termina-
tion was in Cameron’s best interests.
   4
     As noted previously, an ex parte motion for temporary custody, a neglect
petition and a termination of parental rights petition were filed simultane-
ously. Practice Book § 33a-6 (d) requires a court to issue preliminary specific
steps at the time it grants an ex parte motion for temporary custody, pending
the required preliminary ten day hearing to determine whether the court
should vest temporary care of the child in the petitioner pending disposition
of the petitions. At the preliminary hearing, if the order of temporary custody
is sustained, as it was in the present case, the court again is required to
issue specific steps that the petitioner and the parent shall take for the
parent to regain custody of the child. General Statutes § 46b-129 (c) (6);
Practice Book § 33a-7. The issuance by the court of specific steps at the
time the ex parte temporary custody order is issued and at the time of the
preliminary hearing on temporary custody is automatically required, and
not contingent on whether a respondent indicates a willingness to reunify
with the child. The issuance of such steps, therefore, should not be construed
as indicative of any determination by the court that, at the time the steps
are issued, the respondent is willing or able to benefit from reunification
services. Nor should the failure of the court to issue specific steps at the
time it signs an ex parte custody order or at the time of the preliminary ten
day hearing be construed as indicative of a determination by the court
that, at that time, the respondent was unable or unwilling to benefit from
reunification services.
   5
     ‘‘Neonatal Abstinence Syndrome’’ is defined as ‘‘[a] disorder of newborns
exposed to addictive drugs (especially opioids) either in the womb or at
birth, characterized by a complex of symptoms associated with withdrawal,
including high-pitched crying, tremor, inadequate food intake, fever, sweat-
ing, and vomiting.’’ American Heritage Dictionary of the English Language
(5th Ed. 2019).
   6
     ‘‘Fetal Alcohol Syndrome’’ is defined as ‘‘a variable cluster of birth defects
that may include facial abnormalities, growth deficiency, mental retardation,
and other impairments, caused by the mother’s consumption of alcohol
during pregnancy.’’ Random House Webster’s Unabridged Dictionary (2d
Ed. 2001), p. 711.
   7
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court, upon notice and hearing as provided in sections 45a-716 and 45a-
717, may grant a petition filed pursuant to this section if it finds by clear
and convincing evidence that (1) the Department of Children and Families
has made reasonable efforts to locate the parent and to reunify the child
with the parent in accordance with subsection (a) of section 17a-111b, unless
the court finds in this proceeding that the parent is unable or unwilling to
benefit from reunification efforts, except that such finding is not required
if the court has determined at a hearing pursuant to section 17a-111b, or
determines at trial on the petition, that such efforts are not required . . . .’’
   8
     General Statutes § 17a-112 (k) provides: ‘‘Except in the case where termi-
nation of parental rights is based on consent, in determining whether to
terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   9
     The court also terminated the parental rights of John Doe with respect
to Cameron. See footnote 2 of this opinion. This aspect of the court’s
judgment is not a subject of this appeal.
   10
      In addition to finding that the respondent was unable or unwilling to
benefit from reunification efforts, the court found that the department made
reasonable efforts to reunify the respondent and Cameron. This finding is
the subject of the respondent’s second claim which we address in part II
of this opinion.
   11
      The adjudication date is the date on which the termination of parental
rights petition or the latest amendment thereto is filed. See Practice Book
§ 35a-7.
   12
      See footnote 7 of this opinion.
   13
      We observe that, on August 13, 2018, the petitioner filed a ‘‘Motion to
Cite in Party and Amend Neglect Petition.’’ In the motion, the petitioner
sought permission ‘‘to amend the neglect petition and petition for termina-
tion of parental rights filed on February 28, 2018, by citing in Kyle Matthew
[B.] as a putative father of the minor child.’’ No proposed amended petitions
were attached to the motion. In support of the motion, the petitioner repre-
sented that Alexander R. was proven by DNA testing not to be Cameron’s
biological father and that the respondent recently had advised the depart-
ment that Kyle Matthew B. may be Cameron’s biological father. On August
28, 2018, the court granted the motion, however, the petitioner did not
thereafter file amended petitions. The record reflects that Kyle Matthew B.
appeared and waived any defects in service as to the petitions. There is no
return of service as to Kyle Matthew B. in the court file.
   In light of the fact that the petitioner’s motion did not in any way seek
to alter the substantive allegations brought against the respondent by way
of the coterminous petitions filed on February 28, 2018, and, having obtained
permission to amend the petitions, the petitioner did not thereafter file
amended petitions in this case, we conclude that the court’s ruling on August
28, 2018, did not give rise to a new adjudication date in the present case.
   14
      ‘‘The clear and convincing standard of proof is substantially greater
than the usual civil standard of a preponderance of the evidence, but less
than the highest legal standard of proof beyond a reasonable doubt. It is
sustained if the evidence induces in the mind of the trier a reasonable belief
that the facts asserted are highly probably true, that the probability that
they are true or exist is substantially greater than the probability that they
are false or do not exist. . . .
   ‘‘Although we have characterized this standard of proof as a middle tier
standard . . . and as an intermediate standard . . . between the ordinary
civil standard of a preponderance of the evidence, or more probably than
not, and the criminal standard of proof beyond a reasonable doubt, this
characterization does not mean that the clear and convincing standard is
necessarily to be understood as lying equidistant between the two. Its empha-
sis on the high probability and the substantial greatness of the probability
of the truth of the facts asserted indicates that it is a very demanding
standard and should be understood as such . . . . We have stated that the
clear and convincing evidence standard should operate as a weighty caution
upon the minds of all judges, and it forbids relief whenever the evidence
is loose, equivocal or contradictory.’’ (Citations omitted; emphasis omitted;
internal quotation marks omitted.) In re Giovanni C., 120 Conn. App. 277,
279–80, 991 A.2d 638 (2010).
   15
      Additionally, the respondent urges us to conclude that In re Kyara H.,
supra, 147 Conn. App. 871, supports the conclusion that, in determining
whether reasonable efforts would be futile, the court had an obligation to
consider events that occurred subsequent to the adjudication date. The
respondent correctly notes that, in In re Kyara H., this court observed that,
in the absence of a court order that otherwise relieves the department of
its reasonable efforts obligation, it must continue to make reasonable efforts
up to the time of the trial’s conclusion. Id. This observation, however, is not
inconsistent with the court’s unambiguous statement that ‘‘[w]hen making
its reasonable efforts determination during the adjudicatory phase . . . [the
court] is limited to considering only those facts preceding the filing of the
termination petition or the most recent amendment to the petition . . . .’’
(Internal quotation marks omitted.) Id., 870–71. Thus, the court in In re
Kyara H. set forth and relied on the legal principle that the respondent
challenges in the present case.
   The respondent also relies on language in In re Vincent B., 73 Conn. App.
637, 809 A.2d 1119 (2002), cert. denied, 262 Conn. 934, 815 A.2d 136 (2003),
to support her argument. The respondent draws our attention to a sentence
in In re Vincent B., in which, unlike the present case, this court reviewed
a trial court’s finding that the department had made reasonable reunification
efforts in a case involving a petition brought under § 17a-112 (j) (3) (E).
Id., 640. This court observed that clear and convincing evidence did not
demonstrate that the respondent was unable or unwilling to benefit from
reasonable reunification efforts ‘‘at all times prior to the date of [the respon-
dent’s] termination hearing . . . .’’ Id., 646. Although the significance of the
court’s statement is not as clear as is could be, we decline to interpret the
court’s reference to reunification efforts leading up to the termination hear-
ing to reflect a change in this court’s well settled jurisprudence with respect
to the proper scope of the court’s inquiry in the adjudicative phase of a
termination of parental rights trial.
   16
      As we have discussed previously, there was evidence that, as early as
February 23, 2018, the department and the respondent were aware that
Alexander R. would not consent to the respondent’s plan to pursue a private
adoption. We emphasize, however, that although there was evidence that,
prior to the adjudication date, the respondent was unhappy to learn that
Alexander R. would not agree to Cameron’s adoption, there was no evidence
that, prior to the adjudication date, the respondent represented to the depart-
ment that she wanted to abandon plans for adoption and pursue reunifica-
tion. As we have explained, the respondent testified that she changed her
mind about reunifying with Cameron only after she learned that Alexander
R. was not his biological father.